While the ruling of the majority clearly protects the right of the petitioner to have a bill of exceptions certified with the evidence in question omitted, and to except to the ruling out of such evidence, I can not bring myself to agree to the proposition that a trial judge can make a ruling on evidence after a trial is completed and without any agreement by counsel that he may do so. I think that the record requires the conclusion that the judge made no ruling on the evidence before he announced his judgment orally nor at any other time before his written judgment of nonsuit. What he acted on in the secret recesses of his mind is immaterial. He is required to act on the record as it was at the time. Insofar as his ruling on the evidence, his written order was void for lack of jurisdiction and *Page 783 
can be so treated. It follows that the brief of evidence submitted to the judge as a part of the bill of exceptions was a correct brief, and the judge should be required to certify as true the bill of exceptions which contains such brief and which he admits is otherwise in due form and correct.